Per Cunam.

The refusal of the trial judge to charge the jury in accordance with our decision in Markwin Realty Corp. v. Geisler, 122 Misc. Rep. 697; affd., 210 App. Div. 845, that the space occupied by the stores in the premises should be considered in determining a reasonable rental as so much apartment space and chargeable only with the rent which would be reasonable for such apartment space, was error and requires a reversal of the judgment.
Judgment reversed and a new trial ordered, with twenty dollars costs to appellant.
All concur; present, Guy, Bijur and Mullan, JJ.